



EXHIBIT 10.1
VALLEY NATIONAL BANK
1455 Valley Road
Wayne, NJ 07470




September 21, 2016






Mr. Ira Robbins
Senior Executive Vice President
Valley National Bancorp
Valley National Bank
1455 Valley Road
Wayne, New Jersey 07470


Dear Mr. Robbins:


The Compensation and Human Resources Committee of the Board of Directors of
Valley National Bancorp (“Bancorp”) and Valley National Bank (the “Bank”)
(collectively, the “Company”) have determined that it is in the best interests
of the Bancorp and the Bank for the Company to agree to provide you with certain
limited severance rights as provided herein.
The Board recognizes that your employment by the Company without any severance
agreement, other than your Amended and Restated Change in Control Agreement
dated the date hereof (“Change in Control Agreement”), creates tensions which
may cause you to seek opportunities elsewhere or affect your views of your
present compensation. These arrangements are being made to alleviate, in part,
those concerns.
In view of the foregoing, in consideration of your continued employment with the
Company and your consent to this letter, the Company agrees:
1.    If the Company elects to terminate you as a Senior Executive Vice
President of Valley National Bancorp and/or Valley National Bank (or such office
as you shall then hold), the Company will pay you a lump sum severance benefit
equal to 24 months of your annual base salary plus an amount equal to the sum of
(i) one times your most recent annual cash bonus and (ii) a fraction of your
most recent annual cash bonus, with the numerator of the fraction being the
number of months that has elapsed in the current calendar year prior to your
termination date and the denominator of which is 12. The Company will pay you
such amount within 5 business days following the date that the Release described
in Paragraph 3 is effective and irrevocable. This severance benefit will not be
paid if the Company terminates you for “Cause”. “Cause” means (i) willful and
continued failure by the Executive to perform his duties for the Company after
at least one warning in writing from the Company’s Board of Directors
identifying specifically any such failure; (ii) the willful engaging by the
Executive in misconduct which causes material injury to the Company as specified
in a written notice to the Executive from the Board of Directors; or (iii)
conviction of a crime, other than a traffic violation, habitual drunkenness,
drug abuse, or excessive absenteeism other than for




95008059.9

--------------------------------------------------------------------------------





illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company. No severance will be paid under this paragraph in the event you are
paid a severance benefit pursuant to your Change in Control Agreement.
2.     If you are terminated other than for Cause, or if you die or become
disabled, the Company shall pay you (or your estate in the case of death) a lump
sum amount equal to one hundred twenty-five percent (125%), less applicable
withholdings, of (A) the aggregate COBRA premium amounts (based upon COBRA rates
in effect at date of termination) for three (3) years of the health,
hospitalization and medical insurance coverage that was being provided to you
(and your spouse) at the time of termination of employment, minus (B) the
aggregate amount of any employee contributions that would have been required of
you (determined as of the termination of employment) for such three (3) year
period. The Company also shall pay you a lump sum amount equal to one hundred
twenty-five percent (125%), less applicable withholdings, of the Company’s share
of the premium for three (3) years of the life insurance coverage provided to a
similarly situated active employee (based upon the coverage and group rates in
effect on the date of termination of employment). The Company will pay you such
amounts within 5 business days following the date that the Release described in
Paragraph 3 is effective and irrevocable.
3.    Notwithstanding anything else to the contrary in this letter agreement,
the Company may delay payment of benefits provided in Sections 1 and 2 herein
for six (6) months following your termination from employment to the extent
necessary to comply with Section 409A of the Internal Revenue Code. At the end
of such period of delay, you will be paid the delayed payment amounts, plus
interest for the period of any such delay. For purposes of the preceding
sentence, interest shall be calculated using the six (6) month Treasury Bill
rate in effect on the date on which the payment is delayed, and shall be
compounded daily. If the conditions of the severance exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) or the short-term deferral rate under
Treasury Regulation 1.409A-1(b)(4) (or any successor Regulations thereto) are
satisfied, payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance
exceptions.
Notwithstanding anything else to the contrary in this letter agreement,
.payments and benefits provided under Sections 1 and 2 herein are subject to
required federal, state and local tax withholding requirements, the execution by
you of a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a reasonable form to be provided by the
Company (the “Release”) and such Release becoming effective and irrevocable in
accordance with applicable law. The Release will include your resignation from
all other positions with the Company.
As partial consideration for the Company entering into this letter agreement,
you agree as follows:
4.     Following the termination of your employment with the Company for any
reason, you shall retain in confidence any confidential information known to you
concerning the Company and its business.




95008059.9

--------------------------------------------------------------------------------





5.     While you are employed by the Company and for a period of one year
thereafter, you will not, without the prior written approval of the Board of
Directors of Bancorp, directly or indirectly, as officer, director, employee,
five (5) percent shareholder, principal or agent, or in any other capacity, own,
manage, operate, consult with or be employed by any insured depository
institution which transacts business in the States of New Jersey, New York or
Florida if such insured depository institution employs or utilizes you in any
capacity to solicit the Company’s loan, trust, deposit customers, or other
customers of the Company, or employees of the Company. This paragraph shall have
no force or effect after the occurrence of a Change in Control, as such term is
defined in your Change in Control Agreement.
You agree that the Company has no adequate remedy at law for the violation of
paragraphs 4 and 5 and that the Company shall be entitled to injunctive relief
to enforce such provisions.
Both parties mutually agree as follows:
6.    In the event the Company fails to pay to you or your spouse any of the
benefits provided herein for a period in excess of ten (10) business days after
a written request to do so, you (or your spouse) shall be entitled to be paid or
reimbursed by the Company for the legal fees and expenses incurred by you (or
your spouse) in enforcing or interpreting the provisions of this letter
agreement. The Company hereby agrees to pay or reimburse you for such fees and
expenses on a monthly basis, upon your submission of bills or requests for
payment. A court shall be entitled to deny you your legal fees and expenses only
if it finds you made a claim for benefits hereunder not in good faith and
without reasonable cause.
7.    This letter agreement shall commence on the date hereof and expire on
September 30, 2018 (September 30, 2018 is referred to hereafter as the
“Expiration Date”). On September 30 of each year starting September 30, 2017,
the Expiration Date shall be automatically extended for an additional one (1)
year period (so this letter agreement remains a two (2) year contract) unless
you or Bancorp otherwise elect and so notify the other party in writing 60
calendar days prior to August 31 of any year starting with August 31, 2017, in
which case this letter agreement shall terminate on the then existing Expiration
Date.
8.    This letter agreement shall be of no further force and effect following
the occurrence of a “Change in Control” as such term is defined in your Change
in Control Agreement and after the occurrence of a Change in Control your
employment and severance benefits shall be governed only by your Change in
Control Agreement.
9.    This letter agreement shall be binding upon and inure to the benefit of
you, your estate and the Company, and any successor to the Company. Neither this
letter agreement nor any rights arising hereunder may be assigned or pledged by
you. This letter agreement may be amended, supplemented or changed at any time
only by a writing signed by Bancorp and yourself. This letter agreement
constitutes the entire agreement between the Company and you with respect to the
matters covered hereby and replaces any prior agreements or understandings
(whether written or unwritten) with respect to such matters. In the event your
services are terminated and you are entitled to payments, you shall not be
obligated to mitigate your damages and the Company may not offset amounts due to
you hereunder. However, in the event you breach the non-compete contained in
paragraph 5 hereof during any period when it is effective, the Company shall not
thereafter be




95008059.9

--------------------------------------------------------------------------------





obligated to provide you with any benefits hereunder and you shall not be
entitled to be paid your legal fees or expenses as provided in paragraph 6
hereof.
If you are in agreement with the foregoing, please so indicate by signing and
returning to the Company the enclosed copy of this letter, whereupon this letter
shall constitute an agreement between you and the Company.
                            
 
 
Very truly yours,
 
 
 
 
 
VALLEY NATIONAL BANCORP
 
By:
/s/ Gerald Korde
AGREED AND ACCEPTED:
 
Gerald Korde, Chairman,
 
 
Compensation and Human Resources Committee
/s/ Ira Robbins
 
 
Ira Robbins
 
VALLEY NATIONAL BANK
 
By:
/s/ Gerald Korde
 
 
Gerald Korde, Chairman,
 
 
Compensation and Human Resources Committee





95008059.9